Title: To Thomas Jefferson from Craven Peyton, 29 March 1804
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir 
            Stump Island 29th March 1804
          
          my bill was at last Court dissolved. I waited on the Chancelor with all the papers. he without any kind of hesitation stopped all further proceeding on my entering into bond with good security which I did. have to ask of you the favour to give your acceptance to Mr. Jefferson of Richmd. for Two hundred Dollars. payable the 10th. Apl. on a/c. of our corn contract.
          with great Respt. Yr Mst. Obt.
          
            C. Peyton 
          
        